Citation Nr: 0314423	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1992 to August 1993.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which 
granted service connection for Hodgkin's disease, rated 
noncompensable.  The veteran had initially requested a 
hearing, and one was scheduled.  He subsequently indicated 
that he wished to cancel this hearing and that he no longer 
wished to have a hearing.

In May 1999, the Board remanded the case for additional 
development.


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA).  Notice provided to the 
veteran does not appear to be adequate under the Quartuccio 
guidelines.  In March 2003, the Board attempted to correct 
this deficiency by sending the veteran a letter advising him 
of changes in the law resulting from the VCAA.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  
Under the Federal Circuit decision, the notice provided by 
the Board is deficient, and the Board now has no recourse but 
to remand the case to the RO (again) to correct the 
deficiency.  

The veteran was last examined by VA for his Hodgkin's disease 
in September 1995.  His representative asserts that the 
disability may have worsened since 1995 and requests a new 
examination to assess if this is so.  Such examination 
appears indicated if it can be arranged.  In that regard, it 
is noteworthy that because this appeal is from a decision 
assigning the initial rating for a disability following the 
grant of service connection, the veteran may be entitled to 
"staged" ratings for separate periods of time based on facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the regulations governing ratings of hemic and 
lymphatic system disorders, including Hodgkin's disease, were 
revised since the veteran's last VA examination.  The Court 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  (However, ratings 
based on the revised regulations may not be assigned prior to 
the effective date of the regulations.)  VA has notified the 
veteran of both the old and new rating criteria by way of the 
March 1996 Statement of the Case (SOC) and subsequent 
Supplemental Statements of the Case (SSOC).  He has not been 
examined in light of the revised criteria.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  Thereafter, the RO should contact the 
veteran and ascertain his 
willingness/availability to report for a 
VA examination if such were scheduled.  
If he responds affirmatively, the RO 
should arrange for the veteran to be 
afforded a VA examination to determine 
the severity of his Hodgkin's disease.  
Provide the claims folder and copies of 
both the previous and the revised 
criteria for rating Hodgkin's disease  to 
the examiner.  Clinical findings reported 
must be sufficiently detailed to permit 
consideration under both criteria.

3.  The RO should then readjudicate the 
claim.  The review must encompass 
consideration of both the old and (from 
October 23, 1995) the new criteria for 
rating Hodgkin's disease.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate SSOC and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.
   
The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to update the record to the extent 
possible.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


